Title: Thomas Jefferson’s Notes on a Proposed Albemarle County Road, [ca. 8 April 1817]
From: Jefferson, Thomas,Randolph, Thomas Jefferson
To: Albemarle County Court, Virginia


          
             ca. 8 Apr. 1817
          
          
            
              Present roads
              
              
              
              Proposed roads
              
              
              
            
            
              from the Mainstreet of Charlottesville
            
            
              
              
              Miles
              
              po  
              miles
              
            
            
              to  
              Moore’s creek
               
              0.98
                 
              to 
               Secretary’s ford
              614. =
              1.92. 
              by Smith
            
            
              
              the
              Thoro’fare
              
              1.25
              
              
              Mouth of Meadow br.
              532 =
              1.66 
              by protraction
            
            
              
              
              Colle fork
              
              1.32
              
              
               Milton 8403. feet
               =
              1.59 
              by the level
            
            
              
              
              Milton ford
              
              2.94
              
              
              
              5.17
              
            
            
              
              
              6.49
              
              
              
              
              
            
            
              
            
            
              from the Mainstreet of Charlottesville
            
            
              
              to the Colle fork
              
              3.55
              
              to 
              mouth of Meadow br.
              
              3.58
              
            
            
              
              
              
              
              
              
              mouth of Indian br.
              
               .37
              
            
            
              
              
              
              
              
              
              Colle fork
              
              
              
            
            
              
            
          
          
          
          
            
              
              from the Courthouse
              
              
              
              
              
            
            
              by Moore’s ford
              poles
              miles
              
              
              
              po
              
              
            
            
              to Shadwell branch
              1133 =
              3.54
              
              by Smith
              to Clermont fork
              154.
              }
              by Smith
            
            
                mouth of Chapel br.
              349 =
              1.09 
              
              by Th: J. R
               Sec’s ford
              460
            
            
              
              
              4.63 
              
              
              
              614
              
              miles
              
            
            
              
              
              4.52
              
              
               mill dam
              462
              =
                1.44
               
            
            
              
              
               .11  
              =
              192½ yds
               Mill
              244
              =
               .76
              
            
            
              
              
              
              
              
               Chapel br.
              129
              =
               .40
              
            
            
              
              
              
              
              
              
              
              
              4.52
              
            
          
        